United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 01-3728WA
                                  _____________

Alton R. Kelley and Jan Kelley,      *
                                     *
               Appellants,           *
                                     *
        v.                           *
                                     *
Georgia-Pacific Corporation and      *
Jimmy Marvin Branch, Jr.,            *
                                     *
               Appellees.            * On Appeal from the United
                                     * States District Court
----------------------------         * for the Western District
                                     * of Arkansas.
Alton R. Kelley,                     *
                                     *
               Appellant,            *
                                     *
        v.                           *
                                     *
Georgia-Pacific Corporation,         *
                                     *
               Appellee.             *
                                ___________

                           Submitted: August 2, 2002
                           Filed: August 14, 2002 (Corrected: August 29, 2002)
                                 ___________

Before McMILLIAN, RICHARD S. ARNOLD, and BOWMAN, Circuit Judges.
                          ___________
RICHARD S. ARNOLD, Circuit Judge.


       Alton Kelley filed suit against Georgia-Pacific Corporation and Jimmy Branch
alleging retaliation under Title VII and outrage under Arkansas law.1 The District
Court granted summary judgment in favor of Georgia-Pacific on Mr. Kelley’s Title
VII claim. After conducting further discovery, the District Court also granted
summary judgment in favor of Georgia-Pacific and Mr. Branch on Mr. Kelley’s
outrage claim.2 He appeals this judgment, and we affirm.3 Only state-law questions
are raised on appeal.


      1
          Mr. Kelley’s wife, Jan, joined the lawsuit on the claim of outrage.
      2
       The Hon. Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
      3
        On appeal, Mr. Kelley also contends that he presented sufficient facts to
establish a wrongful termination claim. Because he did not raise this issue in the
District Court, it is not before us on appeal. In any event, plaintiff’s wrongful-
termination claim is without merit. The claim is based on a statement by Georgia-
Pacific’s Board Chairman contained in a letter sent after this action was commenced.
The statement promises every employee freedom from discrimination, whether based
on age, race, sex, color, religion, national origin, sexual orientation, disability, or any
other factor prohibited by law. The plaintiff argues that his termination was a breach
of the last clause of this promise, that is, that he was discharged because of
discrimination based on some factor, other than those specifically listed, prohibited
by law. We do not think that the facts of this case can be made to fit such a pattern.
The word “discrimination” normally refers to an unjustified differentiation between
classes of employees. Plaintiff’s theory here, by contrast, is that he was discharged
on account of his having reported to the employer conduct believed by the plaintiff
to be immoral or illegal. To discharge an employee on such a basis may be morally
unjustified or even, in the extraordinary case, unlawful, but it does not fit within the
rubric of discrimination. In addition, the conduct engaged in by plaintiff that is at
issue in this case had all taken place by the time of the issuance of the Chairman’s
statement. It cannot be argued that the plaintiff was relying upon the statement.

                                           -2-
                                         II.

        Mr. Kelley, an employee at will, began work at Georgia-Pacific in 1986 as a
shift supervisor. In March 1996, he was promoted to a plant manager. At that time,
Jimmy Branch became his direct supervisor. In May 1997, Mr. Kelley’s nineteen-
year-old daughter, Natalie Kelley, was introduced to Mr. Branch and Mr. Branch’s
wife, Segay. Later that month, Segay, according to plaintiff’s evidence, took Natalie
to Monroe, Louisiana, bought her alcohol, provided her with the narcotic Loracet, and
persuaded her to dance topless at a strip club called the Mirage Lounge. Several days
later Mr. Branch accompanied Segay and Natalie to Monroe where he watched both
his wife and Natalie dance topless at the Mirage Lounge. Mr. Branch told Natalie not
to tell her parents where she was, whom she was with, or what she was doing because
Mr. Branch had to work with her father, and such information might strain their
working relationship. Soon after these events, Natalie told her father about her
activities with the Branches.

       In response, Mr. Kelley complained to the Human Resources Department at
Georgia-Pacific headquarters. Mr. Kelley also called Georgia-Pacific’s 1-800 hotline
number provided to employees in order to resolve employee disputes. Mr. Kelley
stated that he needed help resolving a personal issue with Mr. Branch that involved
Mr. Kelley’s daughter. In response to these requests, a meeting was scheduled with
Mr. Kelley, Mr. Branch, and Robert Wolfe, a human resources manager. Mr. Kelley
reported that this meeting was conducted in a civil fashion and was appropriate for
the workplace.

      During the months that followed, Mr. Kelley contends, Mr. Branch sent several
e-mails to various people within Georgia-Pacific citing Mr. Kelley’s poor work
performance. Then, in October 1998, Mr. Kelley silenced an alarm that had sounded
on the pollution-control equipment within the plant and directed that work continue
despite the alarm. In response to this incident and Mr. Kelley’s poor work

                                        -3-
performance, Terry Christiansen, a Georgia-Pacific Vice President, terminated Mr.
Kelley’s employment.

                                          III.

       We review the grant of summary judgment de novo. Iowa Coal Min. Co. v.
Monroe County, 257 F.3d 846, 852 (8th Cir. 2001). After viewing the evidence in
the light most favorable to the non-moving party, we will affirm the grant of summary
judgment if there are no genuine issues of material fact. Id.

      Under Arkansas law, to establish a claim for outrage a plaintiff must prove the
following:

      (1) the actor intended to inflict emotional distress or knew or should
      have known that emotional distress was the likely result of his conduct;
      (2) the conduct was extreme and outrageous, was beyond all possible
      bounds of decency, and was utterly intolerable in a civilized community;
      (3) the actions of the defendant were the cause of the plaintiff’s distress;
      and (4) the emotional distress sustained by the plaintiff was so severe
      that no reasonable person could be expected to endure it.


McQuay v. Guntharp, 331 Ark. 466, 470, 963 S.W.2d 583, 585 (1998) (internal
quotations omitted). Merely describing certain conduct as outrageous does not make
it so under Arkansas law. Renfro v. Adkins, 323 Ark. 288, 914 S.W.2d 306, 312
(1996). The District Court correctly pointed out that the standard that a plaintiff must
meet in order to satisfy the elements of outrage in Arkansas “is an exceptionally high
one.” D. Ct. Op. 5. See Poindexter v. Armstrong, 934 F. Supp. 1052, 1057 (W.D.
Ark. 1994). Additionally, in the employment context the standard is even higher.
Palmer v. Arkansas Council on Economic Education, 344 Ark. 461, 40 S.W.3d 784
(2001). The District Court determined that the allegedly outrageous acts that Mr.


                                          -4-
Kelley complained of did not rise to the strict standard necessary to establish a claim
of outrage. We agree and affirm.

       The acts that Mr. Kelley contend are “outrageous” start with the Branches
taking Natalie Kelley to the strip club in Louisiana and watching her dance topless.
Mr. Kelley alleges that following his complaints about this incident, he was “set up”
to be terminated from Georgia-Pacific. Mr. Kelley claims that Mr. Branch wrote
inaccurate e-mails regarding his performance at work, that he was excluded from
meetings, and that he was verbally harassed. While we cannot say that the Branches’
actions were appropriate, the conduct was not “beyond all possible bounds of
decency.” Natalie Kelley was nineteen years old at the time she accompanied the
Branches to Monroe, a legal adult for most purposes. With regard to the actions
taken by Georgia-Pacific, Mr. Kelley admitted in his deposition that Mr. Branch’s e-
mails regarding his work performance did not contain any inaccurate information, and
that he was not verbally harassed. This conduct falls short of the standard necessary
to sustain a claim of outrage. See Palmer, 344 Ark. at 474-75, 40 S.W.3d at 792
(finding insufficient evidence to support claim of outrage when employee, after 31
years on the job, received improper written reprimand, was improperly placed on
probation, and was wrongfully terminated). Therefore, summary judgment was
appropriate on the outrage claim.

      Accordingly, we affirm the decision of the District Court.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -5-